Kelly, J.
I will not interfere with the decision of the commissioners in the matter of dividing the assessment for benefits. That was a subject peculiarly within their jurisdiction, and their judgment should not be disturbed save on *127clear and unmistakable evidence of error or injustice. The case does not present such erroneous principles. See Long Island R. R. Co. v. Reilly, 89 App. Div. 166; Matter of Willink Entrance, decided June 17, 1904. Nor do I think the failure to award interest on the allowance for damages for change of grade calls for the denial of the motion to confirm their report.
But notwithstanding the court’s reluctance to prolong the proceedings, and I am free to say that I cannot understand the delay in completing these street opening proceedings as compared with other proceedings under the Condemnation Law, in which other classes of corporations are plaintiffs, I am of the opinion that the commissioners had no right to assess any part of the interest allowed the property-owner on the taking of his property before payment, back on the identical property-owner who receives the interest. If the provision which allows the municipal corporation to take the property of the individual against his will, for the public use, in advance of compensation and payment is constitutional, and it is easy to see how it can work great hardship in particular cases, it is justified only on the theory that the individual citizen receives something in the way of compensation. This is attempted to be provided Lor by allowing him interest on the value of his land from the date when he is deprived of it by force of the law, although his house and shelter may be taken from him and he must await the termination of these lengthy proceedings before he receives the wherewithal to supply the loss. . But to say that any part of this interest" compensation may be taken from him in the same proceeding, under guise of an assessment, or in any other way, seems to me to be in contravention of elementary principles of fair dealing, if indeed it does not destroy the very argument on which the constitutionality of the taking is based. I must, therefore, sustain the objection to the action of the commissioners in assessing any part of the interest awarded to the owner, Rogow, as compensation, back to his remaining property.
Ordered accordingly.